                                               Case 2:15-cv-01412-JAD-DJA Document 170 Filed 10/30/19 Page 1 of 3



                                           1     JOHN HENRY WRIGHT, ESQ.
                                                 Nevada Bar No. 6182
                                           2     CHRISTOPHER B. PHILLIPS, ESQ.
                                                 Nevada Bar No. 14600
                                           3     AMY J. SMITH, ESQ.
                                                 Nevada Bar No. 14954
                                           4     THE WRIGHT LAW GROUP, P.C.
                                                 2340 Paseo Del Prado, Suite D-305
                                           5     Las Vegas, Nevada 89102
                                                 Telephone: (702) 405-0001
                                           6     Facsimile: (702) 405-8454
                                                 Email: john@wrightlawgroupnv.com
                                           7            chris@wrightlawgroupnv.com
                                                        amys@wrightlawgroupnv.com
                                           8     Attorneys for Defendants
                                                 AMIR QURESHI a/k/a AMIER QURESHI, a/k/a
                                           9     AMIER I. QURESHI, a/k/a AMIER F.
                                                 QURESHI, SR.; ASIM QURESHI a/k/a
                                          10     ALEX QURESHI, a/k/a AZIM QURESHI
Tel: (702) 405-0001 Fax: (702) 405-8454




                                                 a/k/a AZIM DeDREAM, and SEHER
                                          11     QURESHI
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12                               UNITED STATES DISTRICT COURT
Las Vegas, Nevada 89102




                                          13                                      DISTRICT OF NEVADA
                                          14      METROPCS, a brand of T-MOBILE USA,
                                          15      INC., a Delaware Corporation,                Case No. 2:15-cv-01412-JAD-DJA

                                          16                         Plaintiff,
                                                                                               STIPULATION AND PROPOSED
                                          17      vs.                                          ORDER TO MODIFY BRIEFING
                                                                                               SCHEDULE ON PENDING MOTIONS
                                          18      A2Z CONNECTION, LLC, a Nevada                [ECF 166] [ECF 167] AND [ECF 168]
                                                  limited liability corporation; A2Z LLC, a
                                          19      Nevada limited liability corporation; AMIR
                                                  QURESHI a/k/a AMIER QURESHI, a/k/a
                                          20      AMIER I. QURESHI, a/k/a AMIER F.
                                                  QURESHI, SR.; ASIM QURESHI a/k/a
                                          21      ALEX QURESHI, a/k/a AZIM QURESHI
                                                  a/k/a AZIM DeDREAM, and SEHER
                                          22      QURESHI,

                                          23                        Defendants.

                                          24
                                                        Plaintiff, METROPCS a brand of T-MOBILE USA, INC., a Delaware Corporation
                                          25
                                                 (“METROPCS”), and Defendants, AMIR QURESHI a/k/a AMIER QURESHI, a/k/a AMIER I.
                                          26
                                                 QURESHI, a/k/a AMIER F. QURESHI, SR.; ASIM QURESHI a/k/a ALEX QURESHI; a/k/a
                                          27
                                                 AZIM QURESHI, a/k/a AZIM DeDREAM; and SEHER QURESHI (“Defendants”) (hereinafter
                                          28


                                                                                         Page 1 of 3
                                               Case 2:15-cv-01412-JAD-DJA Document 170 Filed 10/30/19 Page 2 of 3



                                           1     collectively referred to as the “Parties”), by and through their undersigned counsel, and pursuant
                                           2     to Local Rule IA 6-1 and 6-2, hereby jointly stipulate to an extension up to and including
                                           3     November 15, 2019 for Plaintiff to file their Opposition to Defendants’ Motion to Dismiss, in Part,
                                           4     Plaintiff’s Complaint [ECF No. 166]; an extension up to and including November 20, 2019 for
                                           5     Defendants to file their Opposition to Plaintiff’s Motion to Compel Defendants to Produce
                                           6     Electronic Discovery and for Sanctions and Memorandum of Law [ECF No. 167]; and an extension
                                           7     up to and including November 20, 2019 for Defendants to file their Opposition to Plaintiff’s
                                           8     Motion for Leave to File Documents Under Seal [ECF No. 168] and states as follows:
                                           9            1.      On October 18, 2019, Defendants filed their Motion to Dismiss, in Part, Plaintiff’s
                                          10     Complaint [ECF 166]. Plaintiff’s Opposition to Defendants’ Motion to Dismiss is currently due
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11     November 1, 2019.
2340 Paseo Del Prado, Suite D-305
THE WRIGHT LAW GROUP P.C.




                                          12            2.      On October 23, 2019, Plaintiff filed its Motion to Compel Defendants to Produce
Las Vegas, Nevada 89102




                                          13     Electronic Discovery and for Sanctions and Incorporated Memorandum of Law [ECF 167].
                                          14     Defendants’ response is currently due by November 6, 2019.
                                          15            3.      On October 23, 2019, Plaintiff filed its Motion for Leave to File Documents Under
                                          16     Seal [ECF 168]. Defendants’ response is currently due by November 6, 2019.
                                          17            4.      The Parties have conferred and agree to allow the Plaintiff up to and including
                                          18     November 15, 2019 to file their Opposition to Defendants’ Motion to Dismiss, in Part, Plaintiff’s
                                          19     Complaint [ECF 166]. The Parties further agree to allow Defendants up to and including November
                                          20     20, 2019 to file both their Opposition to Plaintiff’s Motion to Compel Defendants to Produce
                                          21     Electronic Discovery and for Sanctions and Incorporated Memorandum of Law and their
                                          22     Opposition to Plaintiff’s Motion for Leave to File Documents Under Seal.
                                          23            5.      This is the first stipulation for an extension of time to file said documents.
                                          24            6.      This extension is requested because the Parties are actively involved in settlement
                                          25     discussion.
                                          26            7.      This extension is sought in good faith, and is not intended for purposes of delay nor
                                          27     prejudice towards any party.
                                          28


                                                                                            Page 2 of 3
                                               Case 2:15-cv-01412-JAD-DJA Document 170 Filed 10/30/19 Page 3 of 3



                                           1             WHEREFORE, the Parties respectfully request that the Court enter this order extending:
                                           2     Plaintiff’s deadline to file their Opposition to Defendants’ Motion to Dismiss, in Part, Plaintiff’s
                                           3     Complaint [ECF 166] from November 1, 2019 to November 15, 2019; Defendants’ deadline to file
                                           4     their Opposition to Plaintiff’s Motion to Compel Defendants to Produce Electronic Discovery and
                                           5     for Sanctions and Incorporated Memorandum of Law [ECF 167] from November 6, 2019 to
                                           6     November 20, 2019; and Defendant’s Opposition to Plaintiff’s Motion for Leave to File
                                           7     Documents Under Seal [ECF 168] from November 6, 2019 to November 20, 2019 and provide
                                           8     such other relief as is just and proper.
                                           9             Respectfully submitted this 30th day of October, 2019.
                                          10      SNELL & WILMER, LLP                               THE WRIGHT LAW GROUP, P.C.
Tel: (702) 405-0001 Fax: (702) 405-8454




                                          11
2340 Paseo Del Prado, Suite D-305




                                                  /s/ Richard C. Gordon                             /s/ Amy J. Smith
THE WRIGHT LAW GROUP P.C.




                                          12      RICHARD C. GORDON, ESQ.                           AMY J. SMITH, ESQ.
                                                  Nevada Bar No. 9036                               Nevada Bar No. 14954
Las Vegas, Nevada 89102




                                          13      3883 Howard Hughes Parkway, Suite 1100            2340 Paseo Deal Prado, Suite D-305
                                                  Las Vegas, Nevada 89169                           Las Vegas, Nevada 89102
                                          14      Phone: (702) 784-5200                             Phone: (702) 405-0001
                                                  Facsimile: (702) 784-5252                         Facsimile: (702) 405-8454
                                          15      Attorneys for Plaintiffs                          Attorneys for Defendants

                                          16
                                          17                                                   IT IS SO ORDERED:

                                          18
                                          19                                                   UNITED STATES MAGISTRATE JUDGE

                                          20
                                          21                                                   DATED: October 31, 2019

                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                            Page 3 of 3
